PER CURIAM.
Convicted on three counts of an indictment charging him with unlawful dealings with marihuana, defendant has appealed from the judgment and sentence. One error only is assigned, that the evidence upon which he was convicted was obtained by an unlawful search and seizure, and the court erred in denying his motion to suppress it. In Cannon v. United States of America, 158 F.2d 952, this court had recent occasion to deal with motions to suppress evidence for illegal search and seizure of marihuana. It there sustained the finding of the trial court, that the search was reasonable, on evidence much less convincing than that in the case at bar. Here there was advance information sufficient in itself to justify the search, but, more than that, there was actual evidence of conduct, including flight, transpiring in the presence of the officers, which gave fuller justification to all that they did. The motion to suppress the evidence was correctly denied. The judgment was right. It is affirmed.